Title: To Alexander Hamilton from Silas Talbot, 13 May 1799
From: Talbot, Silas
To: Hamilton, Alexander


Sir
New York 13th May 1799

Very soon after I Left your office Last week I wrote to the Secretary of the Navy and Stated to him that I found it impossible for me to embrace the Service in the Station which it appear’d to be his intention to place me, and therefore I beged Leave to decline the Service altogether and added my request to him that he would be pleased to communicate such my desire to the President and the day following I Stated my account for pay up to the date of my resignation and Sent it on. In my Letter to Mr. Stoddert, I took the Liberty to suggest in pretty Strong terms my beleif that it was your Opinion that the Legal right of Seniority Over Captain Truxton was in my favor. Mr. Stoddert has been pleas’d to answer my address Very fully, urges my continuance in the Service for the present, untill the President shall have made up his mind on the question of Seniority and adds that his Letter contains only his Opinion and not the Presidents, That perhaps he is wrong in regard to his Ideas on the Subject, and that he had not as yet been favor’d with your Opinion or answer thereon. As his Letter seem’d to be mark’d throughout with respect and a regret for my Situation which he freely acknowledged I had just cause to complain of, and as he declar’d that he would not communicate my Letter to the president untill he should here from me again, It appear’d to be my duty to resume my Station for the present and accordingly I wrote to Mr. Stoddert yesterday, that if it should be required I would take such command as might be conferr’d on me, untill the President should be pleas’d to Settle and make Known the relative rank I was to hold in the Navy. But on the condition that I should not in the meantime be subjected to the Orders or direction of any Officer in the Navy Except Captains Barry and Nicholson.
Being thus Situated, I beg Leave to request the favor of you Sir, to State your Opinion fully on the question alluded to which has been submitted to you by Mr. Stoddert. I am Sorry to trouble you in this way, But I hope that you will have the goodness to Excuse me, Since Matters have taken such a turn and have been so conducted. If you should condescend to make the Statement in question, I shall be glad of an oportunity to take a Copy of it, If it is agreable and perfectly proper that I should see it.
I have the honor to be with perfect respect   Sir   your Obedient humble Servant
Silas Talbot
Major Genl. Hamilton Esqr.
